Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11052331. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a diffusiophoretic water filtration device having a plurality of channels separated by a PDMS membrane, however, claim language is not identical.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10946332. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a diffusiophoretic device having a membrane with a slope of at least 0.001 m/m, however, the ‘332 claims additional elements of the device.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 15 of U.S. Patent No. 11052331. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a diffusiophoretic water filtration device having a plurality of side-by-side channels separated by a PDMS membrane, however, claim language is not identical.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 20 of U.S. Patent No. 10463994. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a diffusiophoretic water filtration device having a plurality of channels separated by a PDMS membrane, however, claim language is not identical.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Membraneless water filtration using CO2, Nature Communications 8:15181 by Sandwoo Shin et. al. (hereinafter referred as “Shin”).
Regarding claim 36, Shin teaches a water filtration device (fig. 4) comprising: a diffusiophoretic water filter having a plurality of side-by-side channels (refer fig. 4a/f/h, Page 5/Left column) and having an inlet  and an outlet (refer fig. 4a/f/h, inlet on left, outlet on right) and for receiving a colloidal suspension at the inlet and flowing the colloidal suspension between the inlet and the outlet in a flow direction through the pluralilty of side-by- side channels (refer fig. 4a/f/h, inlet on left, outlet on right), the plurality of side-by-side channels being in contact with a diffusiophoretic-inducing membrane on a first side and a gas-permeable cover on a second side facing the first side (channel walls formed of PDMS), the membrane and the cover being spaced apart by two end walls and a plurality of side walls between the two end walls, the side and end walls extending in the flow direction and having a height defining a thickness of the channels, the membrane and the cover each consisting essentially of PDMS (refer description of fig. 4, the device is made of monolithic block of PDMS having channels, the three dimensional structure of channels inherently comprises walls and cover in order to contain and transport the fluid).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 32, 34, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Membraneless water filtration using CO2, Nature Communications 8:15181 by Sandwoo Shin et. al. (hereinafter referred as “Shin”), in view of Encyclopedia of Materials: Science and Technology, Elsevier, 2001, pages 2480-2482 by M. J. Owen (hereinafter referred as “Owen”).
Regarding claim 31, It should be noted that claim 31 is directed to a device. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Shin teaches a water filtration device (fig. 4) comprising: a diffusiophoretic water filter having at least one channel having an inlet and an outlet (refer fig. 4a indicating inlet on left and outlet on right) and for receiving a colloidal suspension at the inlet and flowing the colloidal suspension between the inlet and the outlet in a flow direction (refer description of fig. 4), the channel being in contact with a diffusiophoretic-inducing membrane (the device is a PDMS monolithic block), wherein the membrane is a PDMS sheet (abstract, fig. 4, P5/Right column to P6/Left column, channels are separated by PDMS sheet, refer description of fig. 4 and page 4).
Shin does not disclose properties of PDMS.
Owens discloses that PDMS having Shore A of 30-80, tensile strength of 1.55-9.0 MPa, elongation of 430-725%, Tear B of 4.9-37.7 kNm-1 (Page 1/left column, table 1). Selection of PDMS material having claimed properties would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired gas permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 32, as indicated above, the device is not limited by material worked upon by the device. PDMS is gas permeable and water impermeable as taught by Shin. 
Regarding claim 34, Shin teaches an outlet splitter for connecting to the outlet, the outlet splitter having a first splitter outlet and a second splitter outlet, the first splitter outlet for receiving water having a higher concentration of some of the colloidal particles than a second splitter outlet (refer fig. 4a indicating an outlet splitter).
Regarding claims 37-40, Shin teaches limitations of claim 36 as set forth above. Shin teaches PDMS membrane, however, does not disclose specific properties of the PDMS membrane.
Owens discloses that PDMS having Shore A of 30-80, tensile strength of 1.55-9.0 MPa, elongation of 430-725%, Tear B of 4.9-37.7 kNm-1 (Page 1/left column, table 1). Selection of PDMS material having claimed properties would have been an obvious matter of choice to one of ordinary skill in the art to achieve desired gas permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of US 2004/0258571 (hereinafter referred as “Lee”).
Regarding claim 33, Shin teaches limitations of claim 31 as set forth above. Shin further teaches (fig. 4g) that the colloidal suspension is fed to the device using tubing. Shin does not expressly teach an inlet manifold having a water pressure regulator, the water pressure regulator having a height regulator.
Lee teaches a microfluidic device having channels separated by a membrane (abstract, fig. 1-4). Lee further teaches that fluid can be introduced by pumping or gravity feed and that fluid conditions can be controlled by controlling physical configuration such as size and shape ([0059] [0100]). It would have been an obvious matter of design choice to one of ordinary skill in the art to provide the inlet manifold having a pressure regulator such as a gravity feed device to control supply of fluid into the channels.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of US 2019/0282965 (hereinafter referred as “Zamani”).
Regarding claim 35, Shin teaches a water filtration device (fig. 4) comprising: a diffusiophoretic water filter having at least one channel having an inlet and an outlet (refer fig. 4a indicating inlet on left and outlet on right) and for receiving a colloidal suspension at the inlet and flowing the colloidal suspension between the inlet and the outlet in a flow direction (refer description of fig. 4a), the channel being in contact with a diffusiophoretic-inducing membrane (PDMS), wherein the channel being an open channel (a fluid flows through the channels so it is an open channel).
Shin does not disclose that the membrane has a slope of at least .001m/m.
Zamani teaches a membrane device comprising a filtration channel defined by at least one membrane, wherein at least one surface of the channel is inclined at an angle away from a centerline of the channel in a direction of feed flow in the channel (abstract, fig. 2). Zamani discloses that the slope minimizes deposition of foulants on membrane surface [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the membrane having a slope of at least .001m/m in the device of Shin because Zamani discloses that the slope minimizes deposition of foulants on membrane surface. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777